
	
		II
		111th CONGRESS
		1st Session
		S. 2655
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on mixtures or
		  coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium
		  phosphate, and terbium phosphate.
	
	
		1.Mixtures or coprecipitates of
			 lanthanum phosphate, cerium phosphate, and terbium phosphate
			(a)In
			 generalHeading 9902.23.05 of
			 the Harmonized Tariff Schedule of the United States (relating to mixtures or
			 coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium
			 phosphate, and terbium phosphate) is amended by striking the date in the
			 effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
